

	

		II

		109th CONGRESS

		1st Session

		S. 2000

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Ms. Murkowski (for

			 herself and Mr. Stevens) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Alaska Native Claims Settlement Act to

		  provide for equitable allotment of land to Alaska Native

		  veterans.

	

	

		1.Short titleThis Act may be cited as the

			 Alaska Native Veterans Land Allotment

			 Equity Act.

		2.Open season for

			 certain Alaska Native veterans for allotmentsSection 41 of the Alaska Native Claims

			 Settlement Act (43 U.S.C. 1629g) is amended—

			(1)in subsection (a)—

				(A)in the subsection

			 heading, by striking In

			 general and inserting Alaska Native veteran

			 allotments;

				(B)by striking paragraphs (1) through (4) and

			 inserting the following:

					

						(1)Allotments

							(A)Eligible

				recipientsAny person described in paragraph (1) or (2) of

				subsection (b) shall be eligible to receive an allotment under the Act of May

				17, 1906 (34 Stat. 197, chapter 2469), of not more than 2 parcels of Federal

				land, the total area of which shall not exceed 160 acres.

							(B)Filing

				deadlineAn allotment shall be filed for an eligible recipient

				not later than 3 years after the date on which the Secretary promulgates

				regulations pursuant to section 3 of the Alaska Native Veterans Land Allotment

				Equity Act.

							(2)Land available

				for allotments

							(A)In

				generalAn allotment under this section shall be selected from

				land that is—

								(i)(I)vacant; and

									(II)owned by the United States;

									(ii)selected by, or

				conveyed to, the State of Alaska, if the State voluntarily relinquishes or

				conveys to the United States the land for the allotment; or

								(iii)selected by, or

				conveyed to, a Native Corporation, if the Native Corporation voluntarily

				relinquishes or conveys to the United States the land for the allotment.

								(B)Relinquishment

				by Native CorporationIf a Native Corporation relinquishes land

				under subparagraph (A)(iii), the Native Corporation may select appropriate

				Federal land, as determined by the Secretary, the area of which is equal to the

				area of the land relinquished by the Native Corporation, to replace the

				relinquished land.

							(C)ExclusionsAn

				allotment under this section shall not be selected from land that is located

				within—

								(i)a

				right-of-way of the TransAlaska Pipeline; or

								(ii)an inner or

				outer corridor of such a right-of-way.

								(3)Alternative

				allotmentsA person described in paragraph (1) or (2) of

				subsection (b) who qualifies for an allotment under this section on land

				described in paragraph (2)(C) may select an alternative allotment from land

				that is—

							(A)located within

				the boundaries land described in paragraph (2)(C); and

							(B)(i)(I)withdrawn under section

				11(a)(1)(C); and

									(II)not selected, or relinquished

				after selection, under section 11(a)(3);

									(ii)contiguous to an outer boundary of

				land withdrawn under section 11(a)(1)(C), unless that land is within a National

				Park; or

								(iii)vacant, unappropriated, and

				unreserved.

								;

				and

				(C)by redesignating

			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively;

				(2)in subsection

			 (b)—

				(A)in paragraph (1),

			 by striking subparagraph (B) and inserting the following:

					

						(B)is a veteran who served during the

				period beginning August 5, 1964, and ending May 7,

				1975.

						;

				(B)by striking

			 paragraph (2) and inserting the following:

					

						(2)Deceased

				individualsIf an individual who would otherwise have been

				eligible for an allotment under this section dies before applying for an

				allotment, an heir of the individual may apply for, and receive, an allotment

				under this section, on behalf of the estate of the

				individual.

						;

				(C)in paragraph (3),

			 by inserting before the period at the end the following: , other than an

			 heir who applies for, and receives, an allotment on behalf of the estate of a

			 deceased individual under paragraph (2).;

				(3)by redesignating

			 subsections (d) and (e) as subsections (f) and (g), respectively; and

			(4)by adding at the

			 end the following:

				

					(d)Approval of

				allotments

						(1)In

				generalSubject to any valid right in existence on the date of

				enactment of the Alaska Native Veterans Land Allotment Equity Act, and except

				as provided in paragraph (3), not later than January 31, 2010, the Secretary

				shall—

							(A)approve any

				application for an allotment filed in accordance with subsection (a);

				and

							(B)issue a

				certificate of allotment under any term, condition, or restriction as the

				Secretary determines to be appropriate.

							(2)NotificationNot

				later than October 31, 2007, on receipt of an application for an allotment

				under this section, the Secretary shall provide to any person or entity that

				has an interest in land described in subsection (a)(2) that is potentially

				adverse to the interest of the applicant notice of the right of the person or

				entity, not later than 90 days after the date of receipt of the notice—

							(A)to initiate a

				private contest of the allotment; or

							(B)to file a protest

				against the allotment in accordance with procedures established by the

				Secretary.

							(3)Action by

				SecretaryIf a private contest or protest relating to an

				application for an allotment is initiated or filed under paragraph (2), the

				Secretary shall not issue a certificate to the allotment under paragraph (1)(B)

				until a final determination has been made with respect to the private contest

				or protest.

						(e)ReselectionA

				person that selected an allotment under this section may withdraw that

				selection and reselect land in accordance with this section after the date of

				enactment of the Alaska Native Veterans Land Allotment Equity Act, if the land

				originally selected—

						(1)was selected

				before the date of enactment of the Alaska Native Veterans Land Allotment

				Equity Act; and

						(2)as of the date of

				enactment of that Act, was not conveyed to the

				person.

						.

			3.RegulationsNot later than 1 year after the date of

			 enactment of this Act, the Secretary of the Interior shall promulgate final

			 regulations to carry out the amendments made by this Act.

		

